Upon Reading the Petition of Nicholas Trott Esq. and Sarah his Wife Executrix of the Last Will and Testament of William Rhett Senior and William Rhett Junior Deceased, Praying (for the Reasons therein contained) That a Writ purporting to be a Writ of Injunction Issued out of this Court on the Complaint of Col. Alexander Parris against the Said Nicholas and Sarah his Wife May be Superseded and Dissolved And that the Said Alexander Parris may be Compelled to Appear in this Court to Shew Cause Why an  Attachment should not issue against him for his High Contempt and Offence as in the Said Petition is Alledged And Upon Hearing the Allegations of Mr. Whitaker and Mr. Graeme of Council for the Petitioners in this Behalf on the reasons Set forth in the Petition And likewise the Objections of Mr. Rutledge and others of the Defendant’s Council, insisting that the Said Writ of Injunc*378tion was regularly Obtained Thereupon and Upon Considering and Debating the Merits of t'he Said Petition and the Arguments used by Council learned in the Law on both Sides This Court is [of] Opinion and and Therefore Doth Order that as the Said Writ or pretended Writ of Injunction was obtained ex parte and contrary to the Direction of An Act of Assembly in that case made and Provided That the Same be Dissolved. And that Col. Alexander Parris do pay Such Costs as Shall be Taxed by the Master of this Court.
Test Alexr Stewart Deputy Register in Cane.
At a Court of Chancery held at the Council Chamber Thursday the 15th January 1735 [1736] And in the Ninth Year of his Majesty’s Reign.
Present The Honourable The Lieutenant Governor, Arthur Middleton, Alexander Skene, Thomas Waring Joseph Wragg, Robert Wright, Esquires of his Majestys Council.
On Reading the Petition of Thomas Lamboll Esq. Benjamin Savage Merchant Guardians and Landgrave Thomas Smith Grand Father and next Friend of the Children of George Smith Deceased Ordered for the Reasons therein contained, that it be according to the Prayer thereof [Vide Order at large Filed and Entred at large hereafter page 1110/ this Book near the End.]
Alexr Stewart Deputy Register
Read in Court the Return made by the Several Persons whose Names are thereto Subscribed in pursuance of an Order of this Court to them Directed made the 29th November last on the Petition of Sarah Allen et als Executors and Devisees of Andrew Allen Deceased And the Same was approved of by this Court [vide Order at large Filed and Entred toward the end].
Alex Stewart Deputy Register